Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Perry Brown appeals the district court’s final order of judgment entered after a jury returned a defense verdict in Brown’s civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm. Brown v. Maryland, No. 8:07-cv-01956-PJM (D.Md. Feb. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.